DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
Applicant is advised that should claims 9-12 be found allowable, claims 17-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretations - 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Since the limitation of claims 1, 9 and 17 uses a means plus for terms "the signal input configured to ", " the signal output configured to “coupled with functional language without reciting sufficient structure to achieve the function have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim elements listed above for claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows the corresponding structure described in the specification and found to be sufficient.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,2011).

Double Patenting 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,284,167 B2 and 1-7,9 and 14-15 of U.S 10,904,640 B2 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2006/0107293 A1 to Ma, and further in view of US 2011/0142417 A1 to Wilson et al.
As to claim 1, Mirsky discloses  a system for content management, the system comprising: a set-top box including: a housing securing a signal input, ae signal output, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage (see fig.2, page.3, ¶0034, ¶0045-¶0047), the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein, the signal output configured to forward a fully tuned signal to a display (see fig.1-2, page.1, ¶0011,¶0025, ¶0041), the memory accessible to the processor, the memory including processor-executable instructions that, when executed (see fig.1-2), cause the processor to: receive content relative to a designated time slot from a server, store the content at the set-top box (page.3, ¶0049-¶0050, ¶0038,¶0055), receive the stream of network programming on the signal input and forward the stream of network programming to the display via the signal output (see fig.1, page.1,¶0011,¶0025, ¶0041), interpose the content at the designated time slot within the stream of network programming and forward the interposed content to the display via the signal output,  and following the forwarding of the displayed interposed content, receive the stream of network programming on the signal input and forward the stream of network programming to the display via the signal output (see fig.6, page.3, ¶0060-¶0063).
Mirsky does not discloses  the server located remote to the set-top box, the server including: a housing securing inputs, outputs, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive the set-top box data from the set- top box.
Ma discloses the server located remote to the set-top box, the server including: a housing securing inputs, outputs, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the inputs, outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive the set-top box data from the set-top box (see fig.1; page.1, ¶0014-¶0015, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Ma in order to conveniently distribute a multi-media content from local headend to the plurality of a tenants or occupants of the multi-unit building residence.
Mirsky and Ma don’t explicitly discloses send set-top box data to the server, the set top box data including confirmation of the displayed interposed content; receive the set-top box data from the set-top box, the set-top data including the confirmation of the displayed interposed content.
Wilson discloses send set-top box data to the server, the set top box data including confirmation of the displayed interposed content; receive the set-top box data from the set-top box, the set-top box data including the confirmation of the displayed interposed content (see fig.3, el.308 & fig.4, fig.4, el. 408; page.2, ¶0017, ¶0055, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Warrick with the teaching as taught by Wilson in order to provide advertising verification system can correlate the time the trigger occurred with an advertising schedule that playback the replacement advertisement. 
As to claim 4, Mirsky further discloses wherein the content further comprises an advertisement (page.2, ¶0037-¶0038).
As to claim 5, Mirsky further discloses wherein the content further comprises a first advertisement substituting for a second advertisement within the stream of network programming (page.2, ¶0037).
As to claim 6, Mirsky further discloses wherein the content further comprises non-advertising content (page.2, ¶0025).
As to claim 7, Ma further discloses wherein the content further comprises non-advertising content relating to where the set-top box is located (see fig.1; page.1, ¶0014-¶0015, ¶0030).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2006/0107293 A1 to Ma, and further in view of US 2011/0142417 A1 to Wilson et al, and further in view of US 2017/0094356 A1 to Mathews et al.
As to claim 2, Mirsky, Ma and Wilson don’t explicitly disclose wherein the confirmation of the displayed interposed content to the server further comprises data relative to full viewing of the interposed content.
Mathews discloses wherein the confirmation of the displayed interposed content to the server further comprises data relative to full viewing of the interposed content (page.5, ¶0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Warrick with the teaching as taught by Mathews in order to generate programs that are deemed to be future or current programming that the viewer based on an analysis of viewing habits of the viewer.
As to claim 3, Mathews further discloses wherein the confirmation of the displayed interposed content to the server further comprises data relative to at least one of no viewing of the interposed content and partial viewing of the interposed content (page.5, ¶0080).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2006/0107293 A1 to Ma, and further in view of US 2011/0142417 A1 to Wilson et al, and further in view of US Patent Pub No 2007/0266400 A1 to Rogers et al.
As to claim 8, Mirsky, Ma and Wilson do not explicitly disclose wherein the plurality of time slots further comprise a plurality of local advertising time slots.
Rogers discloses wherein the plurality of time slots further comprise a plurality of local advertising time slots (page.1, ¶0009, ¶0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky, Ma and Wilson with the teaching as taught by Rogers in order to inserting locally stored commercial that is appropriate and/or correlate more closely with the viewer’s interest or location, thereby improving the efficiency and effectiveness of commercial advertising.

Claims 9, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2011/0142417 A1 to Wilson et al.
As to claims 9 and 17, Mirsky discloses a set-top box for content management, the set-top box comprising: a housing securing a signal input, a signal output, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage(see fig.2, page.3, ¶0034, ¶0045-¶0047); the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein; the signal output configured to forward a fully tuned signal to a display(see fig.1, page.1,¶0011,¶0025, ¶0041); and the memory accessible to the processor, the memory including processor-executable instructions that, when executed (see fig.1-2), cause the processor to: receive content relative to a designated time slot from a server, store the content at the set-top box(page.3, ¶0049-¶0050, ¶0038,¶0055), receive the stream of network programming on the signal input and forward the stream of network programming to the display via the signal output((see fig.1, page.1,¶0011,¶0025, ¶0041), interpose the content at the designated time slot within the stream of network programming and forward the interposed content to the display via the signal output, and following the forwarding of the displayed interposed content, receive the stream of network programming on the signal input and forward the stream of network programming to the display via the signal output(see fig.6, page.3, ¶0060-¶0063).
Mirsky does not explicitly discloses send set-top box data to the server, the set top box data including confirmation of the displayed interposed content.
Wilson discloses send set-top box data to the server, the set top box data including confirmation of the displayed interposed content (see fig.3, el.308 and fig.4, fig.4, el. 408; page.2, ¶0017, ¶0055, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Wilson in order to provide advertising verification system can correlate the time the trigger occurred with an advertising schedule that playback the replacement advertisement. 
As to claims 12 and 20, Mirsky further discloses wherein the content further comprises an advertisement (page.2, ¶0037-¶0038).
As to claim 13, Mirsky further discloses wherein the content further comprises a first advertisement substituting for a second advertisement within the stream of network programming (page.2, ¶0037).
As to claim 14, Mirsky further discloses wherein the content further comprises non-advertising content (page.2, ¶0025).
As to claim 15, Ma further discloses wherein the content further comprises non-advertising content relating to where the set-top box is located (see fig.1; page.1, ¶0014-¶0015, ¶0030).

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 in view of US 2011/0142417 A1 to Wilson et al, and further in view of US 2017/0094356 A1 to Mathews et al.
As to claims 10 and 18, Mirsky and Wilson don’t explicitly disclose wherein the confirmation of the displayed interposed content to the server further comprises data relative to full viewing of the interposed content.
Mathews discloses wherein the confirmation of the displayed interposed content to the server further comprises data relative to full viewing of the interposed content (page.5, ¶0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Wilson with the teaching as taught by Mathews in order to generate programs that are deemed to be future or current programming that the viewer based on an analysis of viewing habits of the viewer.
As to claims 11 and 19, Mathews further discloses wherein the confirmation of the displayed interposed content to the server further comprises data relative to at least one of no viewing of the interposed content and partial viewing of the interposed content (page.5, ¶0080).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2011/0142417 A1 to Wilson et al, and further in view of US Patent Pub No 2007/0266400 A1 to Rogers et al.
As to claim 16, Mirsky and Wilson do not explicitly disclose wherein the plurality of time slots further comprise a plurality of local advertising time slots.
Rogers discloses wherein the plurality of time slots further comprise a plurality of local advertising time slots (page.1, ¶0009, ¶0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Wilson with the teaching as taught by Rogers in order to inserting locally stored commercial that is appropriate and/or correlate more closely with the viewer’s interest or location, thereby improving the efficiency and effectiveness of commercial advertising.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424